Title: 11th.
From: Adams, John Quincy
To: 


       This day being Captain Fournier’s, jour de fête, he gave us an excellent entertainment on board: and when his health was drank at the desert, 5 guns were fir’d in his Honour. As there was a more considerable space of time between the fourth and fifth than between the others Mr. Le Bel was very much irritated: fearing that the fifth would not be fired; a salute in an even number is English, and of course the odd number, is French. But an even number on board a french vessel, and an odd one on board an Englishman, are equally look’d upon as an insult. I had in the evening a disagreeable dispute with Mr. Singler, who is some times really insupportable. Calm weather still all day.
      